Citation Nr: 1300583	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-50 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from January 1960 to September 1963 and from October 1963 to February 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied reopening a previously denied claim for service connection for bilateral hearing loss.  

Although the RO declined to reopen service connection for bilateral hearing loss in the June 2008 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  The Board has characterized the claim accordingly.

The Veteran presented testimony before the undersigned Veterans Law Judge at a travel Board hearing at the Albuquerque RO in February 2012.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  A December 1998 RO decision denied service connection for bilateral hearing loss.  The Veteran did not file a notice of disagreement, and no evidence was received within the year following this decision.

2.  A March 2005 RO decision denied reopening of the claim for service connection for bilateral hearing loss, and no evidence was received within the year following this decision.

3.  The evidence associated with the claims file subsequent to the March 2005 RO decision regarding the claim for service connection for bilateral hearing loss relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4.  The Veteran was exposed to loud noise while in service.

5.  The Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA disability compensation purposes.

6.  Symptoms of bilateral hearing loss have been continuous since service separation.

7.  The Veteran's current bilateral hearing loss is etiologically related to exposure to loud noise in service.  


CONCLUSIONS OF LAW

1.  The December 1998 RO decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  The March 2005 RO decision that denied reopening of the claim for service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

3.  New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to the claim on appeal.  Inasmuch as this Board decision constitutes a full grant (reopening) of the new and material evidence claim being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.  

New and Material Evidence - Legal Criteria

In a December 1998 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss, because the evidence did not show that the Veteran's bilateral hearing loss was related to service.  He was properly notified of the December 1998 rating decision and did not appeal.  No evidence was received by the RO within the year following that decision.  38 C.F.R. § 3.156(b).  Therefore, the 1998 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In July 2004, the Veteran filed a claim to reopen service connection for bilateral hearing loss.  A March 2005 decision denied the claim to reopen, finding that the additional evidence since the December 1998 prior final decision did not show that the Veteran's current bilateral hearing loss disability was related to his active service.  The Veteran was properly notified of the March 2005 rating decision and did not appeal.  No evidence was received by the RO within the year following that decision.  Therefore, the 2005 rating decision also became final.  38 C.F.R. § 3.156(b).  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Bilateral Hearing Loss

The evidence of record at the time of the March 2005 RO decision included statements from the Veteran, the Veteran's service treatment records, and post-service VA and private treatment medical records which cover a period through August 1998.  In an August 1998 VA audiological examination report, the VA examiner diagnosed bilateral mild to moderate sensory neural hearing loss of apparent cochlear origin.

In the March 2005 RO decision, the RO denied reopening of service connection for bilateral hearing loss, finding no new and material evidence that the Veteran's current bilateral hearing loss disability was related to his active service.  As such, for evidence to be new and material, it would have to tend to show that the Veteran's current bilateral hearing loss disability is related to his active service.

Briefly reviewing the evidence received since the March 2005 RO decision, in an April 2010 private examination report, the private examiner opined that, based on the Veteran's history, the Veteran had a type of hearing loss that is often related to noise induced type hearing loss.  Moreover, in the February 2012 Board hearing, the Veteran offered testimony indicating that he had been exposed to loud noises from jet aircraft in service without the use of ear protection and continued to have bilateral hearing loss symptoms since service separation.  The Veteran also submitted a statement from a fellow crew member who reported being exposed to loud noises while working on the flight line without hearing protection and a letter from the Veteran's spouse, which reflected that the Veteran suffered hearing loss symptoms since service separation.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the lay statement from a fellow crew member showed that the Veteran was exposed to loud noise without hearing protection during service and the letter from the Veteran's spouse showed that the Veteran suffered hearing loss symptoms since service separation.  The April 2010 private examination report also indicated that the Veteran's current hearing loss was the type of hearing loss that is often related to noise induced type hearing loss.  The February 2012 hearing transcript indicated that the Veteran was exposed to loud noise from jet engines without hearing protection during service and has had continuing bilateral hearing loss symptoms since service separation.  

Based on this additional evidence, the Board finds that the evidence received since the March 2005 RO decision regarding the Veteran's claim for service connection for bilateral hearing loss is new and material, as it relates to unestablished facts of exposure to loud noise in service and continuous post-service bilateral hearing loss symptoms that stand a reasonable possibility of establishing a nexus to service.  Accordingly, the evidence is new and material, and service connection for bilateral hearing loss must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection Laws and Regulations

Having reopened the Veteran's claim, the Board now turns its attention to readjudicating the claim on its underlying merits (a de novo review of the record) on the issue of service connection for bilateral hearing loss.  Before proceeding, however, the Board must first determine whether rendering a decision on the underlying merits will prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Given the favorable outcome of this decision (grant of service connection for hearing loss), no conceivable prejudice to the Veteran could result.  Id. at 394.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno; Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for Bilateral Hearing Loss

The Veteran asserts that he has current bilateral hearing loss that is the result of noise exposure while working on the flight deck and being exposed to loud noise from jet engines without hearing protection in service.  

First addressing the question of current disability, the Board finds that the Veteran has a bilateral hearing loss disability.  The Board finds that August 1998, April 2007, May 2008, and May 2011 VA audiological examinations establish hearing loss "disability" in each ear as defined in 38 C.F.R. § 3.385.  

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to loud noise (acoustic trauma) to both ears in service.  At the May 2012 Board personal hearing, the Veteran testified that he was exposed to loud noises associated with working on the flight deck and being exposed to loud noise from jet engines without hearing protection.  The Veteran is competent to report noise exposure in service.  See Bennett (the Board may rely upon lay testimony as to observable facts).  The Veteran also submitted a statement from a fellow crew member that reported being exposed to loud noises while working on the flight line without hearing protection.  The Board places a high probative value on the Veteran's statements of constant exposure to noise from his active duty service associated with working on the flight deck and being exposed to loud noise from jet engines without hearing protection.  

Service treatment records (STRs) reflect no complaints or findings of hearing loss.  The October 1959 service entrance audiological examination shows scores of 15 out of 15 in the whisper voice test bilaterally.  Subsequent examinations during service also reflect scores of 15 out of 15 on whispered voice tests, including in 
September 1963, at the January 1966 service separation examination, and at the March 1967 reserve enlistment examination.  

Audiometric testing was not conducted during service, so no audiometric test scores are available to measure the degree of hearing loss at service separation.  Audiometric testing is undoubtedly more precise than a whisper voice test, although the whisper voice test is an alternative means of testing hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  The absence of service treatment records showing in-service audiometric evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board finds that the whispered voice test is a subjective and blunt measure of hearing loss, and is of little probative value in this case.  The whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  Particularly in light of the Court's holding in Hensley  v. Brown, 5 Vet. App. 155, 159 (1993), that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements for hearing loss disability after service, the service examiners' indications that the whisper tests showed normal hearing, including at service separation, are of little probative value.

Although the Veteran was not specifically diagnosed with hearing loss of either ear in active service, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  Because the service treatment record evidence does not demonstrate either the presence or absence of hearing loss in service, the Board finds that other evidence that bears on the Veteran's hearing loss in service is highly probative in determining the onset and chronicity of hearing loss symptoms in service and continuity of hearing loss symptoms since service separation.  

The Board next finds that the weight of the evidence demonstrates that bilateral hearing loss and tinnitus symptoms began in service and have been continuous since service separation in February 1966.  The Veteran submitted a letter from his spouse, who reported that the Veteran suffered hearing loss symptoms since service separation.  At the February 2012 Board personal hearing, the Veteran testified that the hearing loss symptoms had been present since service.  The Veteran is competent to report the onset of hearing loss at any time.  See Charles; see also Barr; see also Layno, 6 Vet. App. at 469-70 (finding lay testimony competent when it concerns features or symptoms of injury or illness).

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral hearing loss is related to exposure to acoustic trauma in service.  Although the Veteran was not specifically diagnosed with hearing loss disability of either ear in active service, such was not required.  See Ledford, 3 Vet. App. at 89.  In the May 2005 VA audiological examination, the VA examiner opined that bilateral hearing loss was not related to active duty service.  The VA examiner reasoned that the Veteran's hearing was found to be normal at service separation and was more likely the result of post-service noise exposure.  In the April 2010 private audiological opinion, the private examiner opined that the Veteran has the type of hearing loss that is often related to a noise induced type hearing loss.  In the May 2011 VA audiological examination, the VA examiner opined that bilateral hearing loss was not related to active duty service.  The VA examiner reasoned that the Veteran's hearing was found to be normal at service separation and normal during a post-service audiological examination in August 1973.  

The Board finds that the May 2005 and May 2011 VA opinions are of little probative value.  The May 2005 and May 2011 VA examiners provided nexus opinions based on the absence of treatment for hearing loss in service and at service separation, but did not comment on the Veteran's credibly reported symptoms of hearing loss in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  The Board also finds that the May 2005 and May 2011 VA examiners based their opinions on an inaccurate factual basis, stating that the Veteran did not have hearing loss symptoms in service and that the Veteran's hearing was "normal" at service separation.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis as having no probative value).  The May 2005 VA examiner also did not provide well-reasoned rationale, stating that hearing loss was due to post-service noise exposure, but did not identify any specific post-service noise exposure that caused the current bilateral hearing loss.  See Bloom, 
12 Vet. App. at 187.  

The Board finds the April 2010 private opinion to be probative.  The April 2010 private examiner opined that the Veteran's current bilateral hearing loss was consistent with the Veteran's in-service noise exposure.  The private examiner reasoned that the Veteran worked close to loud jet engines in service without hearing protection.  The April 2010 private audiological opinion is competent and probative medical evidence because it is factually accurate, as it appears the private examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

The Board further finds that there is competent evidence of a relationship between the Veteran's currently diagnosed bilateral hearing loss and active service.  Specifically, the Veteran reported and testified under oath to chronic symptoms of hearing loss in service and that he has experienced those same symptoms since service separation.  The same symptoms formed the later diagnosis of bilateral hearing loss (disability).  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, on the basis of acoustic trauma in service, and chronic and continuous symptoms of hearing loss that were later diagnosed as such, the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  






[Continued on Next Page]

ORDER

New and material evidence having been received, service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


